Certiorari, 358 U. S. 919, to the Supreme Court of Ohio. The order of this Court of December 15, 1958, granting the petition for writ of certiorari is modified so as to limit the review in this Court to the question presented on page 2 of the petition for writ of certiorari which reads as follows:
“Whether in a prosecution for Burglary, the Due Process Clause, And The Equal Protection Clause, of the Fourteenth (14) Amendment to the United States Constitution are violated by the refusal of the Supreme Court of Ohio, to file the aforementioned legal proceedings, because Petitioner was unable to secure the costs.”
Mr. Justice Stewart took no part in the consideration or decision of this case.